DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
In response to the Restriction Requirement, the Applicant elected Invention II, including claims 5-10, 20-21, and 23-28, without traverse. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-7 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande et al. (US 20110070851 A1) in view of Frankland et al. US 20140080409 A1).

Regarding claim 1, Casagrande teaches a wireless communication apparatus, comprising: an oscillator (Figs. 1-2 and Pars. 43-44, LC oscillator) comprising a coil assembly (Casagrande, Fig. 2, antenna 2) exposed to an outside of the wireless communication apparatus (Casagrande, Fig. 1), a variable capacitor (Casagrande, Fig. 2, switchable capacitor array 21), and a negative resistor (Casagrande, Fig. 2, excitation system/negative resistor –R 22); and a phase locking circuit connected to the coil assembly and the negative resistor (phase locked loop in frequency synthesizer/local oscillator 10 or logic circuit 20 [Casagrande, Figs. 1-2 and Par. 25, 40-42] is connected to the antenna 2 and the negative resistor –R 22 [Casagrande, Fig. 1]), and configured to generate a control signal to lock an oscillation frequency of the oscillator based on an oscillation signal generated by the oscillator (Casagrande, Fig. 2 and Par. 45, set/generate a configuration word Cc (i.e. control signal) based on ratio between the number of LC oscillator pulses (i.e. oscillation signal) and the number of reference oscillator pulses allows the logic circuit to determine (i.e. lock) oscillation frequency of the LC oscillator), and provide the generated control signal to the variable capacitor (Casagrande, Fig. 2 and Pars. 45-46, configuration word is transmitted to the array of switchable capacitors 21). 
However, Casgrande fails to mention the antenna 2 is a coil assembly/configuration.
In the same field of endeavor, Frankland teaches such feature (Frankland, Fig. 7-8 and Par. 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Frankland into Casagrande in order to efficiently and safely transfer power (Frankland, Par. 2).

Regarding claim 5, the combination of Casagrande and Frankland teaches previous claim.  The combination of Casagrande and Frankland further teaches the wireless communication apparatus of claim 1, wherein the oscillator is configured to oscillate at the oscillation frequency, and the oscillation frequency is determined based on the variable capacitor and a coil included in the coil assembly Casagrande, Fig. 2 and Par. 46).

Regarding claim 6, the combination of Casagrande and Frankland teaches previous claim.  The combination of Casagrande and Frankland further teaches the wireless communication apparatus of claim 1, wherein the phase locking circuit is further configured to compensate for a variation in the oscillation frequency by controlling a capacitance of the variable capacitor in response to a change in impedance of the wireless communication apparatus (Frankland, Fig. 8-9, Pars. 57, 61).

Regarding claim 7, the combination of Casagrande and Frankland teaches previous claim.  The combination of Casagrande and Frankland further teaches the wireless communication apparatus of claim 1, wherein the phase locking circuit is further configured to restore, in response to the oscillation frequency being changed by a change in capacitance of the coil assembly, the changed oscillation frequency to a target frequency by controlling the variable capacitor (Frankland, Fig. 8-9, Pars. 57, 61).  

Regarding claim 25, method of claim 25 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 25.

Regarding claim 26, method of claim 26 is performed by the apparatus of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (apparatus) for the method of claim 26.


Claims 8-10 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande et al. (US 20110070851 A1) in view of Frankland et al. US 20140080409 A1) and in further view of Kubo (US 20170350169 A1).

Regarding claim 8, the combination of Casagrande and Frankland teaches previous claim. The combination of Casagrande and Frankland further teaches adjust the power output of the transmit antenna 414 to a regulatory level or lower in response to human presence and adjust the power output of the transmit antenna 414 to a level above the regulatory level when a human is outside a regulatory distance from the electromagnetic field of the transmit antenna 414 (Frankland, Fig. 4 and Par. 35).
However, the combination of Frankland and Casagrande fails to teach the wireless communication apparatus of claim 1, further comprising: a controller configured to detect a capacitance of the variable capacitor, and determine that at least a portion of the coil assembly is in contact with an external object, in response to the capacitance of the variable capacitor being less than a threshold capacitance.  
In the same field of endeavor, Kubo teaches capacitance increases when a dielectric such as a human body approaches or contacts it (Kubo, Fig. 9 and Pars. 50-51).  Kubo further teaches voltage signal drops to a predetermined value or lower, a human body or water is in the proximity or detected (Kubo, Fig. 9 and Pars. 103-105).
 (Kubo, Par. 1).

Regarding claim 9, the combination of Casagrande, Frankland and Kubo teaches previous claim.  The combination of Casagrande, Frankland and Kubo further teaches the wireless communication apparatus of claim 8, wherein the controller is further configured to generate biometric data indicating a biosignal (Kubo, Fig. 9 and Par. 111), based on a change in the capacitance of the variable capacitor, after the at least a portion of the coil assembly contacts the external object (Kubo, Fig. 9 and Pars. 103-105).  

Regarding claim 10, the combination of Casagrande, Frankland and Kubo teaches previous claim.  The combination of Casagrande, Frankland and Kubo further teaches the wireless communication apparatus of claim 9, wherein the controller is further configured to detect a voltage applied to the coil assembly and generate biometric data based on the detected voltage (Kubo, Fig. 9 and Par. 111).

Regarding claim 27, method of claim 27 is performed by the apparatus of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (apparatus) for the method of claim 27.

Regarding claim 28, method of claim 28 is performed by the apparatus of claim 9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 9 (apparatus) for the method of claim 28.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Casagrande et al. (US 20110070851 A1) in view of Frankland et al. US 20140080409 A1) and in further view of Hijioka et al. (US 20140073243 A1).

Regarding claim 20, the combination of Casagrande and Frankland teaches previous claim.
However, the combination of Casagrande and Frankland fails to teach the wireless communication apparatus of claim 1, further comprising: a receiver configured to process an external signal received through the coil assembly; and a transmitter configured to generate a data signal to be transmitted to the outside of the wireless communication apparatus through the coil assembly.
In the same field of endeavor, Hijioka teaches such feature (Hijioka, Fig. 1 and Par. 45).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Hijioka into the combination of Casagrande and Frankland in order to generate the data signal to transmit (Hijioka, Par. 45).


Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande et al. (US 20110070851 A1) in view of Frankland et al. US 20140080409 A1) and in further view of Walley et al. (US 20110127845 A1).

Regarding claim 21, the combination of Casagrande and Frankland teaches previous claim. The combination of Casagrande and Frankland further teaches the wireless communication apparatus of (Frankland, Fig. 2 and Par. 21), by controlling the variable capacitor of the oscillator to have a capacitance corresponding to a frequency (Frankland, Fig. 8 and Pars. 61-63, set the capacitance of the variable capacitor 809 such that the resonant frequency of the antenna circuit is within a range of a detected resonant frequency).
However, the combination of Frankland and Casagrande fails to teach the detected/received resonant frequency as taught above that “indicated by a modulation signal in which data is frequency-modulated, based on the modulation”.
In the same field of endeavor, Walley teaches the detected (received) frequency is a modulation signal in which data is frequency-modulated, based on the modulation (Walley, Fig. 5 and Pars. 56, 72-73). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Walley into the combination of Casagrande and Frankland in order to provide a desired performance level (Walley, Par. 56).

Regarding claim 23, the combination of Casagrande and Frankland teaches previous claim. The combination of Casagrande and Frankland further teaches the wireless communication apparatus of claim 1, wherein the wireless communication apparatus is configured to control phases of powers respectively provided to a plurality of coils included in the coil assembly by switching connections between the negative resistor and the plurality of coils (Casagrande, Fig. 2 and Pars. 45-46).
However, the combination of Casagrande and Frankland fails to teach the coil assembly/configuration comprising a plurality of coils.
In the same field of endeavor, Walley teaches the WP TX unit includes a plurality of coils (Walley, Fig. 20 and Par. 143). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Walley into the combination of Casagrande and Frankland in order to support multiple communications (Walley, Par. 144).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Casagrande et al. (US 20110070851 A1) in view of Frankland et al. US 20140080409 A1)  and in further view of Kim et al. (US 20140347006 A1).

Regarding claim 24, the combination of Casagrande and Frankland teaches previous claim.  The combination of Casagrande and Frankland further teaches the wireless communication apparatus of claim 1, further comprising: a receiver configured to detect an envelope of a signal in response to the signal being received from the outside of the wireless communication apparatus through the coil assembly, and restore a data signal from the detected envelope (Casagrande, Fig. 2 and Par. 42, incoming radio-synchronous signals S.sub.R)
However, combination of Casagrande and Frankland fails to teach the incoming signal as taught above is an envelope of a signal.
In the same field of endeavor, Kim teaches such feature (Kim, Fig. 4 and Pars. 107-111). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kim into the combination of Casagrande and Frankland in order to supply wireless power (Kim, Par. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/31/2021